Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
Claims 1, 4-8, 11-15 and 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/08/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew B. Pinckney (RN: 62,727) on 5/4/2021.

The application has been amended as follows: 
IN THE CLAIMS:
In claim 1, the last two lines, change the term of “wherein a portion of at least one of said conductive lines that overlaps said semiconductor lines is perpendicular to said first direction” to: --wherein a portion of said at least one of said conductive lines that overlaps a third one of said semiconductor lines is perpendicular to said first direction, wherein a width of said first one of said semiconductor lines in said direction perpendicular to said first direction is different from a width of said third one of said semiconductor lines in said direction perpendicular to said first direction--.
In claim 6, line 3, change the term of “gates” to: --said gates--.
In claim 6, the last line, change the term of “at least one conductive line” to: --conductive lines--.
In claim 8, the last two lines, change the term of “wherein a portion of at least one of said conductive lines that overlaps said semiconductor lines is perpendicular to said first direction” to: --wherein a portion of said one of said poly lines that overlaps a third one of said semiconductor lines is perpendicular to said first direction, wherein a width of said first one of said semiconductor lines in said direction perpendicular to said first direction is different from a width of said third one of said semiconductor lines in said direction perpendicular to said first direction--.

In claim 16, line 10, change the term of “said transistor” to: --transistor--.
In claim 16, line 13, change the term of “an inclination” to: --a first inclination--.
In claim 16, lines 15-16, change the term of “second semiconductor line of the plurality of semiconductor lines” to: --second one of said semiconductor lines--.
In claim 16, line 16, change the term of “at a second inclination angle” to: --in a third direction at a second inclination angle--.
In claim 16, the last two lines, change the term of “wherein a portion of at least one of said conductive lines that overlaps said semiconductor lines is perpendicular to said first direction” to: --wherein a portion of said one of said conductive lines that overlaps a third one of said semiconductor lines is perpendicular to said first direction, wherein a width of said first one of said semiconductor lines in said direction perpendicular to said first direction is different from a width of said third one of said semiconductor lines in said direction perpendicular to said first direction--.
In claim 19, lines 5-7, change the term of “said at least one portion of said at least one of said conductive lines that runs across said at least one of said semiconductor lines” to: --said at least the first portion of said one of said conductive lines that runs across said first one of said semiconductor lines--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of " wherein at least one portion of at least one of said conductive lines runs across a first one of said semiconductor lines in a second direction inclined to a direction perpendicular to said first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.